DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:   
Claim 1, line 13 and claim 11, line 14, the terms “for” should be replaced with --to support-- since the specification at page 9, paragraph 0027, lines 1-3 states that “A mounting panel 5 is provided…provides…robust surface to support mounting to the staking rod of the crawfish trap”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 1 and 11, lines 6-7, the phrases “a spacing not exceeding one inch” render the claims vague and indefinite since it is unclear what the spacing 
In regard to claims 1 and 11, lines 8-9, the phrases “a spacing not exceeding one-half inch” render the claims vague and indefinite since it is unclear what the spacing specifically represents.  The phrases --between adjacent latitudinal struts of the latitudinal struts-- should be inserted after “a spacing”.
In regard to claims 1 and 11, lines 11, the phrases “each opening not exceeding one inch by one-half inch” render the claims vague and indefinite since it is unclear what the dimension recited exactly represents.  The phrase --in size-- should be inserted after “one-half inch”.
In regard to claim 13, line 18, the term “said holding said crawfish trap bait guard” lacks positive antecedent basis.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swindell 4,221,070.

In regard to claims 2-4 and 12-14, Swindell discloses where the inner opening defined by said top collar has a diameter, where the inner opening has an area, but does not disclose where the inner opening defined by said top collar has a diameter of from four to six inches inclusive or where the inner opening defined by said top collar has an area of from nineteen to twenty inclusive square inches.  It would have been an obvious matter of design choice to modify the inner opening defined by said top collar such that it has a diameter of from four to six inches inclusive and the inner opening defined by said top collar such that it has an area of from nineteen to twenty inclusive square inches since applicant has not disclosed that by doing so produces any unexpected results or is critical to the design and it appears that the inner opening of Swindell would perform equally as well by doing so, and because a person of ordinary skill in the art would readily size the inner opening of the top collar to be of sufficient size to receive an amount of bait that will last a long time without having to be repeatedly replenished.
In regard to claims 5-7 and 15-17, Swindell discloses where said bottom piece has a diameter, where said bottom piece has an area, but does not disclose where said bottom piece has a diameter of from two to three inches inclusive, where said bottom piece has an area of from twelve to twenty inclusive square inches.  It would have been an obvious matter of design choice to modify said bottom piece such that it has a diameter of from two to three inches inclusive and modify said bottom piece such that it has an area of from twelve to twenty inclusive square inches since applicant has not 
In regard to claims 8-9 and 18-19, Swindell discloses where there is a distance between said top collar and said bottom piece, but does not disclose where the distance between said top collar and said bottom piece is from ten to fourteen inches inclusive.  It would have been an obvious matter of design choice to modify the distance between said top collar and said bottom piece such that it is from ten to fourteen inches inclusive since applicant has not disclosed that by doing so produces any unexpected results or is critical to the design and it appears that the top collar and bottom piece of Swindell would perform equally as well by doing so, and because a person of ordinary skill in the art would readily size the distance of the top collar from the bottom piece as long as desired to hold the bait of a certain length within the bait guard and to also allow the bait to settle toward an area adjacent the bottom collar such that the bait is a distance away from the top collar so as to prevent any birds from reaching the bait from above.
In regard to claims 10 and 20, Swindell discloses a number of longitudinal struts, but does not disclose where the number of said longitudinal struts is twelve.  It would have been an obvious matter of design choice to modify the number of longitudinal struts such that it is twelve since applicant has not disclosed that by doing so produces any unexpected results or is critical to the design and it appears that longitudinal struts 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  




DWA